Citation Nr: 1423491	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation higher than 0 percent for right carpal tunnel syndrome, effective prior to April 10, 2009, and higher than 30 percent, effective April 10, 2009.

2.  Entitlement to an initial evaluation higher than 0 percent for left carpal tunnel syndrome, effective prior to April 10, 2009, and higher than 20 percent, effective April 10, 2009.

3.  Entitlement to an initial evaluation higher than 20 percent for right ankle sprain.

4.  Entitlement to an initial evaluation higher than 0 percent for hemorrhoids.

5.  Entitlement to an initial evaluation higher than 0 percent for skin cancer on the right ear.

6.  Entitlement to service connection for a right foot disability with swelling, to include as secondary the right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983, September 2001 to August 2002, and February 2003 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2007 the RO granted service connection for right ankle sprain assigning a 20 percent rating, hemorrhoids assigning a 0 percent rating, and bilateral carpal tunnel syndrome assigning a 0 percent rating; all ratings were effective August 14, 2005.  In an April 2011 rating decision the RO proposed to change the effective date for these disability ratings to September 1, 2005, based on clear and unmistakable error in the May 2007 rating decision, as the Veteran was still on active duty on August 14, 2005.  

Increased ratings of 30 percent for the right carpal tunnel syndrome and 20 percent for left carpal tunnel syndrome were later assigned in a July 2009 rating decision, effective April 10, 2009.  The Veteran has indicated that he is not satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In March 2010 the RO denied service connection for a right foot disability, secondary to the right ankle sprain.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in December 2013.  The Veteran submitted additional evidence at the time of the hearing with a waiver of RO jurisdiction.

The issues of a temporary total rating due to convalescence from right ankle surgery and service connection for finger disabilities have been raised by the record via a November 2007 surgical record and July 2013 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased ratings for bilateral carpal tunnel syndrome, right ankle sprain, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was diagnosed with degenerative joint disease of the right great toe within one year of his discharge from service; and it is at least as likely as not that the Veteran's right foot and toe disabilities are proximately due to the Veteran's service-connected right ankle sprain.

2.  Effective September 1, 2005, the Veteran's right ear scar is shown to be tender and painful, but does not meet any element of disfigurement, nor did the Veteran's skin malignancy require therapy that is comparable to that used for systemic malignancies, and there has been no local recurrence of the basal cell carcinoma.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right foot/toe disability characterized as degenerative joint disease of the right great toe with right foot swelling, secondary to right ankle sprain have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a rating of 10 percent for a painful right ear scar have been met, effective September 1, 2005. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in January 2006, June 2007, and May 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his disabilities had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letters also provided the Veteran with information on how VA determines and assigns effective dates.    

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  Private treatment records also have been obtained.  In addition the RO has provided him with VA examinations addressing the skin in March 2007 and April 2009.  All relevant records have been added to the file and considered in the below determination.  

The Veteran has been afforded a hearing in December 2013 before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim for skin cancer of the right ear.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the December 2013 hearing, the VLJ specifically sought to clarify why the Veteran believed the scar on his right ear was worse than contemplated for a 0 percent rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims by questioning the Veteran about his current treatment.  In addition, the Veteran volunteered his treatment history and symptoms since service.   

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the December 2013 Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

The Veteran's claims have been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection for Right Foot Disability

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran also may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2. Vet. App. 614, 618 (1992).

The basis of the Veteran's service connection claim for his right foot disability is that it is the result of his service-connected right ankle disability.  More specifically he contends that the swelling in his right foot is a result of the right ankle injury.  The record also shows the Veteran has a diagnosis of degenerative arthritis in the right great toe.

The Veteran is service-connected for right ankle sprain that occurred during the Veteran's third period of service in 2005.  The record also shows that the Veteran injured his right great toe in October 1982 during his first period of service after striking a board with his toe.  After service a July 2006 private treatment record shows the Veteran was having swelling in the foot and great toe and was getting numbness in the toes.  The diagnoses include probable tarsal tunnel syndrome and degenerative joint disease of the metatarsophalangeal joint.  

There are positive medical opinions regarding the etiology of the Veteran's right foot/toe disability and an opinion that the issue cannot be resolved without resort to speculation, which is essentially non-evidence (i.e., neither evidence for or against the claim).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that the Court did not err as a matter of law when it treated as "non-evidence" an examiner's statement that recites the inability to come to an opinion); see also Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding that where a physician is unable to provide a definite causal connection, the opinion on that issue constitutes "what may be characterized as non- evidence" that has no probative value), overruled on other grounds, Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008).

The positive opinions are from the Veteran's private treating physician, who found in September 2010 that since the Veteran stated that he had swelling in his foot and toe after his ankle injury that never went down, they were directly related either due to the injury itself or from compensatory changes because of the ankle instability.  In October 2011 the same physician noted that according to his notes in July 2006 the toe swelling occurred right after the Veteran's second ankle injury and that swelling had limited circulation through the foot area and most likely increased his early degenerative changes at the metatarsophalangeal joint of the right great toe.  It was further noted that limited circulation had most likely caused the increased swelling in the toes and that the Veteran had suffered limited mobility in his right great toe because of the accident.  

The Veteran also underwent VA examination in January 2010.  After noting the Veteran's history and examining the Veteran, the examiner stated that he was not able to attribute the Veteran's right foot pain and swelling as secondary to the right ankle sprain/ status post right ankle reconstruction without resorting to speculation.  There were no postsurgical notes indicating chronic swelling of the right foot.  The Veteran did have degenerative joint disease of the first metatarsophalangeal joint and interphalangeal narrowing.

In reviewing the medical opinions of record, as the opinion from the VA physician does not constitute evidence for or against the claim, that only leaves the positive opinions from the Veteran's private treating physician, who determined that the Veteran's swelling and arthritis in the right great toe were related to the initial injury to the ankle in service, or were secondarily related to the post-ankle injury residuals.  The positive opinions considered the Veteran's history of injury to his right ankle and the Veteran's complaints of swelling in the right foot and right great toe since that injury.  The Board finds no reason to doubt the credibility of the Veteran's statements.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).    

The Board also notes that as the Veteran was diagnosed with degenerative joint disease of the first metatarsophalangeal joint within one year of his August 2005 discharge from service, service connection for this disability is warranted on a presumptive basis.  See 38 C.F.R.§§ 3.307, 3.309(a) (Certain chronic diseases, including arthritis, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.).

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because there is credible supporting evidence of the occurrence of swelling in the right foot and right great toe since injury to the right ankle in service, and a medical diagnosis of degenerative changes of the right great toe and right foot swelling related to the right ankle sprain, the Board concludes that the evidence supports the grant of service connection for a right foot/toe disability secondary to the right ankle disability.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a right foot/toe disability characterized as degenerative joint disease of the right great toe with right foot swelling is granted.

III.  Increased Rating for Scar on Right Ear

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.   

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The record shows that during the Veteran's military service he was found to have basal cell carcinoma of the right ear, stage II after the lesion was excised.  The Veteran then had a right ear graft repair in December 2004.  Records after this in 2005 note that the skin was healing nicely without evidence of recurrence.  The Veteran was discharged from military service on August 31, 2005.  He filed his service connection claim for skin cancer on the right ear in November 2005.

The Veteran's scar on the right ear is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7818 for malignant skin neoplasms, which is rated as disfigurement of the head, face, or neck under 38 C.F.R. § 4.118, DC 7800 (2008), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

Note:  If a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or subsequent examination will be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent evaluation do not apply.  DC 7818.

Under 38 C.F.R. § 4.118, DC 7800, Note (1), the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

With one characteristic of disfigurement, a 10 rating is warranted under DC 7800.  

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is warranted.  

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted.  

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, an 80 percent rating is warranted.

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118 , DC 7800 (2008). 

Under 38 C.F.R. § 4.118, DC 7803, superficial, unstable scars warrant a 10 percent rating.  Under DC 7804, superficial scars that are painful on examination warrant a 10 percent rating.  Pertinent Note(1) states that a superficial scar is one not associated with underlying soft tissue damage.  Under DC 7805, scars are rated based on the limitation of function of the part affected. 38 C.F.R. § 4.118. 

DCs 7801 and 7802 pertain to scars other than on the head, face, or neck and do not apply to the Veteran's scar on his right ear.

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 , 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran filed his service connection claim prior to 2008 and the Board has not received a request from the Veteran to be rated under the revised criteria.  Thus, the revised criteria do not apply to the present claim.

Initially the Board notes that the Veteran's scar does not meet the criteria for a 100-percent rating under DC 7818, as the medical evidence does not show recurrence of the skin cancer and notes that treatment has been solely on the skin, to surgically remove the cancerous lesion.  A March 2007 VA examination report shows that the Veteran stated that he had skin cancer on the right external ear, which was surgically removed, and then had a skin graft to cover the area.  It was noted that they did a good job and that the scar was difficult to see.  It was further noted that they did the surgery in December 2004 and that the lesion was removed surgically and did not come back, nor is it progressive.  He did not currently have any medical treatment for the scar.  An April 2009 VA examination report also noted no systemic symptoms.  As the Veteran's skin malignancy did not require therapy that is comparable to that used for systemic malignancies, and there has been no local recurrence, evaluation will be made on the residuals, which in the Veteran's case, is a tender painful scar.  

As noted, under DC 7804 a superficial scar, painful on examination warrants a 10 percent rating.  The May 2007 VA examination report notes that the scar was not tender.  An April 2009 VA examination report notes, however, that the Veteran complained of mild discomfort episodically from wearing his glasses.  The Veteran also testified at the Board hearing that the scar was tender and painful and got to the point of flaking and being red with some bleeding.  See December 2013 Board Hearing transcript, pp. 27-31.  The Veteran is competent to make this assessment and the Board does not find reason to doubt his credibility in this regard.  These findings meet the criteria for a painful superficial scar under DC 7804.  

A 10 percent rating potentially also applies for an unstable scar where there is frequent loss of covering of the skin over the scar based on the Veteran's testimony that his skin would flake and appear red.  Pain is arguably a separate symptom than unstable scar and would not constitute pyramiding to assign separate ratings under these DCs.  See 38 C.F.R. § 4.14.  However, the Veteran did not testify that the scar would frequently lose covering of the skin.  He noted that it would sometimes be red and flaking, but that predominantly it was uncomfortable.  Moreover, the medical evidence noted in the VA examinations in March 2007 and April 2009 do not show any indication that the scar was unstable.  Therefore, a separate rating under DC 7803 does not apply.

The Veteran's scar does not meet any of the elements of disfigurement.  A March 2007 VA general VA examination report shows that the Veteran's scar was not deforming and there was no adherence.  The scar could only be seen at gross inspection.  The April 2009 VA examination report also noted that there were no significant findings on the right ear, dermatitis, deformity, or scarring.  While there were no photographs submitted, nor were the scar measurements provided, the records from the biopsy show that the area of the skin removed measured 0.5 x 0.4 x 0.1 cm.  Thus, it is reasonable to conclude that the scar area would not be greater than this, or the minimum requirement for a characteristic of disfigurement, which is 0.6 cm at its widest.  In addition it was noted on examination in March 2007 that the scar on the right ear was difficult to see.  In April 2009 it was noted that there was no significant scarring.  Therefore there does not seem to be any significant scarring with respect to how the scar appears.  For this reason a rating under DC 7800 does not apply.  Also, a photograph of the scar is not necessary to rate the scar.

A separate rating under DC 7805 does not apply, as the only functional impairment associated with the scar is pain.  To assign a separate rating under DC 7805 for pain would violate the criteria under 38 C.F.R. § 4.14 against rating the same disability twice (i.e., pyramiding).

With respect to the effective date for the assigned rating, although the VA examination in March 2007 noted no pain on examination of the scar, the Board finds that there is no evidence that the impairment associated with the Veteran's scar has changed over the course of the appeal.  The Veteran has had the scar since the surgical excision in service in December 2004 and has stated that he has periodic discomfort as a result of the scar.  Therefore, it is reasonable to conclude that the scar symptoms have not changed over the years since his military service (or the date he filed his service connection claim in November 2005) and that the scar just happened to not be painful when it was examined in March 2007.  Therefore, the effective date for the 10 percent rating under DC 7804 is September 1, 2005 (the day after separation from service in August 31, 2005).  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his scar.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to the scar on the ear. 

IV.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's scar include discomfort at the site of the scar and are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under DC 7804 contemplates symptoms such as a tender painful scar, and the Board finds that these rating criteria reasonably describe the Veteran's disability. 

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.



ORDER

Entitlement to service connection for a right foot/toe disability characterized as degenerative joint disease of the right great toe with right foot swelling is granted.

Entitlement to an initial rating of 10 percent for skin cancer of the right ear is granted, effective September 1, 2005, subject to the law and regulations governing payment of monetary benefits. 

REMAND

Based on the testimony submitted by the Veteran at the December 2013 Board hearing, the evidence of record suggests that the bilateral carpal tunnel syndrome, right ankle disability, and hemorrhoids have worsened in severity since they were last evaluated for compensation and pension purposes in April 2009.  For this reason additional examination is warranted to determine the present severity of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment pertaining to the wrists, ankles, and hemorrhoids from the VAMC in Bay Pines, Florida dated since September 2010.

2.  Ask the Veteran to identify all private medical care providers that have treated him for his carpal tunnel syndrome, right ankle, and hemorrhoids since September 2010.  Make arrangements to obtain all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his right ankle.  The claims folder should be made available to and reviewed by the examiner. 

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected right ankle disability.  The examiner should describe how the right ankle disability affects the Veteran's daily life and employment.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the right ankle, specifically noting whether - upon repetitive motion of the Veteran's right ankle - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right ankle is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the right ankle, and if so, the degree of ankylosis in plantar flexion and dorsiflexion.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA neurology examination.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all residuals attributable to the Veteran's bilateral carpal tunnel syndrome.  The examiner should specifically discuss the extent, if any, of paralysis of the nerves involved.  Specifically, the degree of paralysis or incomplete paralysis caused by the carpal tunnel syndrome.  

The examiner should also state the effect the Veteran's bilateral carpal tunnel syndrome has on the Veteran's employment and daily life.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for the appropriate VA examination to address the present severity of his hemorrhoids.  Preferably the examination should take place during an "active" stage of the Veteran's hemorrhoids.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected hemorrhoids, including bleeding, etc.  The examiner should describe how the hemorrhoids affect the Veteran's daily life and employment.

Then the examiner also should provide an opinion as to whether the hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or whether they are associated with persistent bleeding and with secondary anemia, or with fissures.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


